Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 4/2/2021 has been entered.  Claims 1-4, 7-11, 13, and 19-21 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 8-11, filed 4/2/2021, with respect to the rejections of claims 1-4, 7-11, 13, and 19-21 under 35 U.S.C. 103 have been fully considered and are persuasive.   

Allowable Subject Matter
Claims 1-4, 7-11, 13, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 20, and 21, the prior art of record, specifically the prior art Aluru (US PGPUB 20190266806), teaches generating a custom 3D virtual representation or 3D avatar from a 2D face selfie or 3D depth camera, and does not relate to the reverse operation of generating a 2D image from the 3D avatar.  The prior art Gardner et al. (US PGPUB 20040049309) teaches matching a 3D articulated body model (ADM) to a 3D scan of the user’s body but doesn’t teach projecting the resulting 3D model onto a 2D plane.  The prior art Grinspun et al. (US PGPUB 20140114620) teaches making alterations to a 2D clothing pattern and dynamically updating how that clothing is displayed on a 3D model.  However, none of the prior art cited alone or in combination provides motivation to teach analyzing distribution of points on a two-dimensional (2D) shape generated by projecting a three-dimensional (3D) avatar onto a 2D plane in a specific direction;
extracting feature points from the 2D shape based on the analysis result, each of the feature points representing a point on the 3D avatar that corresponds to a predetermined location of a body part of the 3D avatar;
determining attributes of bounding volumes of the 3D avatar that are reflective of a body type and an orientation of the 3D avatar by processing locations of the extracted feature points, each of the bounding volumes corresponding to the body part of the 3D avatar in the context of claims 1, 20, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619